Citation Nr: 0526087	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  97-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, as secondary to the service-connected right ankle 
disorder.

2.  Entitlement to service connection for a right hip 
disorder, as secondary to the service-connected right ankle 
disorder.

3.  Entitlement to service connection for heart disease, as 
secondary to nicotine dependence and cigarette smoking.

4.  Entitlement to service connection for hypertension, as 
secondary to nicotine dependence and cigarette smoking.

5.  Entitlement to service connection for emphysema, as 
secondary to nicotine dependence and cigarette smoking.

6.  Entitlement to an effective date earlier than February 
15, 1997, for a combined evaluation of 50 percent.

7.  Entitlement to an effective date earlier than April 10, 
2000, for a combined evaluation of 60 percent.

8.  Entitlement to a temporary total rating based on the need 
for treatment for a myocardial infarction requiring 
hospitalization/convalescence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

This case has a protracted procedural history.  Briefly, the 
Board denied nicotine claims by decision dated in July 1999.  
That decision was appealed to the Court of Appeals for 
Veterans Claims (Veterans Claims Court), which remanded the 
issues for due process consideration as a result of a change 
in the law while the claims were on appeal.  In September 
2001, the Board remanded the claims for due process 
notification as a result of change in the law.

While the claims for nicotine dependence were undergoing 
additional development as a result of the Veterans Claims 
Court remand, the veteran filed additional claims over the 
course of a number of years.  These subsequent claims, which 
are identified on the title page, were ultimately included 
with the same docket number and all remanded by the Board in 
June 2003.  In May 2005, the Board again remanded the issues 
for a hearing, the request of which has since been withdrawn.

Moreover, in recent correspondence, the veteran indicated an 
intent to withdraw a claim for a temporary total rating based 
on the need for treatment with immobilization by cast and 
convalescence for a service-connected right ankle disability.  
At this juncture, the Board does not have jurisdiction of a 
claim for a temporary total rating and will consider his 
request as a request to withdrawal a claim for an increased 
rating for a right ankle disability.  

In the same letter, the veteran suggests that he was 
abandoning four additional claims "with cause."  One claim 
was for scoliosis.  As above, the veteran is not directly 
service-connected for scoliosis but the Board considers his 
request as a withdrawal of a claim for an increased rating 
for a low back disability.  

Further, the veteran noted that he was scheduled for VA 
examinations in February 2005 but refused to proceed because 
one of the examination was for his right ankle.  The 
remaining examinations were, according to the veteran, for 
scoliosis, left shoulder scar, flat feet, and narcolepsy.  
These are the issues the veteran wished to withdraw.  
Therefore, the remaining three claims, including left 
shoulder scar, flat feet, and narcolepsy, will also be 
considered to be withdrawn.  

The issues of service connection for hypertension and 
entitlement to a temporary total rating are being remanded 
and are addressed in the REMAND portion of this decision.  A 
decision as to the effective date issues is being deferred 
pending the RO's implementation of the grant of service 
connection for heart disease and pending the RO's decision as 
to service connection for hypertension.  These matters are 
inextricably intertwined as the decision as to the rating and 
the effective assigned for heart disease and possibly also 
for hypertension could affect the combined rating warranted 
for the periods currently under appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).  The case 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the medical evidence reflects that the 
veteran's cervical spine symptomatology is not related to his 
service-connected right ankle disability.

2.  The weight of the medical evidence reflects that the 
veteran's right hip symptomatology is not related to his 
service-connected right ankle disability.  A right hip 
disorder is not currently shown.

3.  The veteran's current claim for service connection for 
nicotine dependence and associated heart disease, 
hypertension and emphysema was received by VA in August 1997.

4.  The RO has determined that nicotine dependence is service 
connected and medical evidence indicates that the veteran's 
current heart disease is related to long term cigarette 
smoking due to nicotine dependence.

5.  A current diagnosis of emphysema has not been shown.


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not shown to be proximately 
due to a service-connected right ankle disability.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A right hip disorder is not shown to be proximately due 
to a service-connected right ankle disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Heart disease is secondary to service-connected nicotine 
dependence.  38 C.F.R. § 3.310(a) (2004).

4.  Emphysema, claimed as secondary to nicotine dependence 
and cigarette smoking, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Secondary Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran contends, in essence, that he is entitled to 
service connection for a cervical spine disorder and for a 
right hip disorder as a result of his service-connected right 
ankle disability.  

Cervical Spine Disorder

The veteran claims that he developed a cervical spine 
disorder as a result of his service-connected right ankle 
disability.  In denying the veteran's claim, the Board places 
significant probative value on a November 1999 VA joint 
examination.  After a review of the service medical records 
and multi-volumes of the claims file, the examination 
concluded that:

I do not find any convincing evidence in 
the C-file, in the history, or in the 
physical examination to state that the 
neck arthritis is a result of his right 
ankle injury.  The veteran has 
degenerative arthritis in many of his 
other joints including his arms and 
hands, and may have a predisposition to 
developing degenerative arthritis.  In 
summary, the neck arthritis is not found 
to be related to the right ankle.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history, or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Next, while the veteran has stated that he believes his right 
ankle disability caused his cervical spine symptomatology, 
there is nothing in the medical evidence supporting that 
position.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
establish that a right ankle disability caused a cervical 
spine disorder cannot support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

Right Hip Disorder

The veteran claims that he developed a right hip disorder as 
a result of his service-connected right ankle disability.  In 
denying the veteran's claim, the Board places significant 
probative value on a November 1999 VA joint examination.  
After a review of the service medical records and multi-
volumes of the claims file, the examination concluded that:

I have been able to find no information 
in the C-file that shows arthritis in the 
right hip . . . . Right hip arthritis is 
not found to be present based on the 
available information.

Similar to the analysis above, the Board assigns high 
probative value to this report because the examiner reviewed 
the claims file, discussed the findings, talked with the 
veteran, and performed an examination.  Moreover, there is no 
contrary medical evidence contained in the claims file.  As 
the medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

Heart Disease

As a procedural matter, the Board notes that for claims 
received by VA after June 9, 1998, VA law and regulations 
provide that a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2004).  In this case, the veteran filed 
his initial claim in August 1997, prior to the effective date 
of the new law.

VA Office of General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97 was prepared in response to an inquiry as 
to under what circumstances service connection might be 
established for tobacco-related disability or death on the 
basis that such disability or death was secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The opinion, in pertinent part, was to the effect 
that, while 38 C.F.R. § 3.310 provided for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The General Counsel, in the 1997 opinion, cited a prior 1993 
General Counsel opinion which held that whether nicotine 
dependence was a disease for compensation purposes was a 
matter to be resolved by adjudicative personnel based on 
accepted medical principles.  The threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.  See VAOPGCPREC 2-93 (Jan. 13, 1993).

The 1997 opinion further noted that secondary service 
connection could only be awarded if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which was 
the basis of the claim or claims, and that the issue of 
proximate cause was a question of fact to be determined from 
the evidence on file.  The 1997 opinion also noted the 
potential for an intervening or a supervening cause of injury 
or disease, which might act to sever the proximate and causal 
connection between the original act and the subsequent injury 
or disease.

VA's Undersecretary for Health, in a May 5, 1997, memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes. 
Thus, the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death first occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  The 
DMS-IV sets forth the criteria for diagnosing substance 
dependence, as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence might 
be described as a maladaptive pattern of nicotine use leading 
to clinically significant impairment or distress, as 
manifested by three or more of a listing of seven specific 
criteria occurring at any time in the same 12-month period.  

Without going into specific details, those seven criteria 
were listed as tolerance, withdrawal, use of tobacco in 
larger amounts or over a longer period than was intended, 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use, devotion of a great deal of time in 
activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability or death upon which the claim was 
predicated.  A supervening cause of such disability or death, 
such as exposure to environmental toxins, etc., might 
preclude service connection.  Likewise, a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products.

The evidence does not show, and the veteran has not argued, 
that he incurred heart disease, hypertension or emphysema 
during military service from September 1958 to September 
1961, or that he incurred heart disease or hypertension to a 
compensable degree within one year after service separation. 
There is simply no evidence upon which to base an allowance 
of service connection on a direct or presumptive basis.

Rather, it is the veteran's central contention and his sworn 
testimony before the Board that he became dependent on 
nicotine during service, that this nicotine dependence 
resulted in his smoking cigarettes for many years after 
service and that this nicotine dependence itself is a disease 
which was incurred in service and which later resulted in 
heart disease, hypertension, and emphysema.

In September 2001, the Board remanded this case for medical 
examination(s) and opinion(s).  The Board stated that the 
veteran should be provided an examination by a psychiatrist 
to determine whether he met the criteria for a diagnosis of 
nicotine dependence prior to the time he discontinued smoking 
and, if so, when this disorder began.  If the psychiatrist 
substantiated the diagnosis of nicotine dependence and 
indicated that this disorder began during the veteran's 
military service, the RO was directed to conduct further 
appropriate development of the veteran's claim of service 
connection for heart disease, hypertension and emphysema, 
including obtaining any further medical examinations deemed 
necessary.  The Board informed the RO that if any VA 
examination report was inadequate or failed to provide an 
adequate opinion, then that report must be returned to the 
examiner for corrective action.

In a January 2002 VA examination, the veteran related a 
history of smoking since military service.  The examiner also 
noted that an affidavit from the veteran's cousin (which is 
associated with the claims file) indicated that the veteran 
started smoking while on active duty.  After a mental status 
examination, the diagnoses included nicotine dependence 
without physiological dependence.  The examiner noted that 
the veteran reported that he started smoking while in basic 
training in 1958 and increased his smoking to about a half 
pack a day which he continued while he remained in the 
service.  It was noted that the claims folders contained an 
affidavit from a cousin of the veteran dated in May 1989 
affirming that the veteran began smoking cigarettes while in 
the military.  After the veteran's release from service he 
gradually increased his smoking to about one and a half packs 
a day.  He stopped smoking for about 4 to 6 weeks in 1999 
after he participated in a smoking cessation group but had 
resumed smoking and was smoking at about one pack of 
cigarettes per day.  The examiner stated the following:  
"The time that his smoking began is entirely based on 
history per the veteran who claims that he began in 1958 in 
basic training and there is also an affidavit stating that he 
began use at that time."

In February 2002, the RO requested that the veteran be 
scheduled for respiratory and cardiovascular examinations.  
The RO provided special instructions that the report of the 
January 2002 examination was to be reviewed and informed the 
examiners that nicotine dependence had been determined to 
have begun during the veteran's service.  The examiners were 
directed to determine if any current heart disease, 
hypertension and emphysema were the result of the nicotine 
dependence from cigarette smoking.  The examiners were 
requested to provide complete examinations and opinions with 
rationale.

Private medical records reflect that the veteran was 
hospitalized from August 1, to August 3, 2002, with chest 
pain.  Catheterization revealed acute inferior myocardial 
infarction secondary to occlusion of the distal right 
coronary artery.  He underwent coronary angiography and 
angioplasty.  It was reported that he smoked from age 18 and 
that he smoked two packs of cigarettes per day.  He had no 
previous cardiac history, but he did have a history of 
hypertension over the past 10 years.  He was encouraged not 
to smoke.  He was again hospitalized from September 12 to 
September 13, 2002, for chest pain.  Impressions included 
ischemic heart disease status post small inferior myocardial 
infarction.

The veteran was accorded heart, hypertension, and respiratory 
examinations by a VA physician for disability evaluation 
purposes in November 2002.  The following diagnoses were 
provided:  (1) Atherosclerotic heart disease, status post 
myocardial infarction; (2) Hypertension, mild, under 
treatment; and (3) Chronic obstructive pulmonary 
disease/emphysema is not found.  The examiner provided no 
opinions as to the date of onset or etiology, nor did she 
provide an opinion as to whether heart disease and/or 
hypertension was related to smoking or nicotine dependence.

In a Supplemental Statement of the Case issued in January 
2003 the RO stated the following:

Service connection for heart disease, 
hypertension and emphysema, as secondary to 
nicotine dependence and cigarette smoking, is 
denied.  For claims for secondary service 
connection received by VA after June 9, 1998, 
a disability that is proximately due to or 
the result of an injury or disease previously 
service-connected on the basis that it is 
attributable to the veteran's use of tobacco 
products during service will not be service-
connected.  Thus, although nicotine 
dependence has been determined to be service 
connected, there is no evidence that heart 
disease and emphysema, were present or 
diagnosed before June 9, 1998.  Thus, service 
connection for heart disease and emphysema is 
denied.  There is no link established to show 
that hypertension is due to nicotine 
dependence.  (Emphasis added.)

Thus, the RO has established that the veteran's diagnosed 
nicotine dependence began during service and is service-
connected.  However, this is not the end of the inquiry.  The 
Board will now address each claimed manifestation, heart 
disease, hypertension, and emphysema, separately.


Heart Disease

After a review of the claims file, the Board will grant the 
claim.  The evidence shows that the veteran was first 
diagnosed with heart disease in 2002.  His private 
cardiologist stated in a November 2002 letter that the 
veteran suffered a myocardial infarction on August 1, 2002, 
requiring emergency medical care and that it was his 
professional opinion as the treating physician that the 
veteran's "heart condition(s) are related to long term 
cigarette smoking due to his nicotine dependence."  

In this case, the Board notes that nicotine dependence has 
been diagnosed and the RO has determined that this disorder 
began during the veteran's military service and is service-
connected.  Thus, giving the veteran the benefit of the 
doubt, the evidence shows that the veteran's nicotine 
dependence contributed to his current heart disease.  
Accordingly, this claim will be granted.

As noted above, for claims received by VA after June 9, 1998, 
VA law and regulations provide that a disability or death 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  However, in this 
case, the veteran filed his initial claim in August 1997, 
prior to the effective date of the new law.  Where the claim 
was filed before June 9, 1998, the Board is unaware of any 
legal authority for denying service connection for a 
disability that is secondary to service-connected nicotine 
dependence even though the medical evidence shows that the 
disease was first diagnosed after this date.  The law and 
regulations require that the claim be filed before June 9, 
1998, not that the disability or disease arose before this 
date.

Emphysema

Next, after a review of the evidence, the Board finds that 
the claim for emphysema based on nicotine dependence must be 
denied.  Significantly, service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Notwithstanding the veteran's claim, the Board finds that 
there is no evidence of emphysema shown.  To this end, the 
Board notes the absence of treatment for, complaints of, or 
diagnosis of emphysema in the outpatient treatment records.  
The veteran has only offered his lay statements concerning a 
diagnosis.  

Moreover, in a January 2002 VA examination report, the 
examiner noted that there was no diagnosis of emphysema found 
on the records but the veteran thought that he had it.  
Significantly, a November 2002 VA examination report, 
undertaken to specifically address the issue concluded 
"chronic obstructive pulmonary disease/emphysema is not 
found."

In sum, there is no evidence of emphysema in service, and no 
current diagnosis of emphysema shown.  As such, the claim 
must necessarily be denied.

Veterans Claims Assistance Act.  Finally, the Board notes 
that on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2003, July 2003, and December 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2003 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran has undergone multiple VA 
examinations with respect to the issues on appeal.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

Further, inasmuch as the Board is allowing the claim for 
heart disease based on nicotine dependence, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for heart disease as secondary to nicotine 
dependence is granted.

Service connection for emphysema is denied.


REMAND

In view of the grant of service connection for heart disease 
and remand of the issue of service connection for 
hypertension, the Board will defer a decision as to the 
claims of entitlement to an effective date earlier than 
February 15, 1997, for a combined evaluation of 50 percent, 
and for entitlement to an effective date earlier than April 
10, 2000, for a combined evaluation of 60 percent.  It is 
possible that the RO's decision as to the effective date and 
rating for the heart disease and/or the decision as to 
service connection for hypertension will affect any decision 
as to the combined rating for the veteran's service-connected 
disabilities during the relevant time periods.

The Board finds that the veteran's claim for service 
connection for hypertension secondary to nicotine dependence 
must be remanded for additional development.  In February 
2002, the RO requested that the veteran be scheduled for 
examination to obtain an opinion as to whether the veteran's 
hypertension was the result of the nicotine dependence from 
cigarette smoking.  The veteran was accorded an examination 
in November 2002 and hypertension was diagnosed.  However, 
the examiner provided no opinion as to whether the veteran's 
hypertension was related to smoking or nicotine dependence.

The Board notes that the veteran has been provided with VCAA 
notice with respect to a multitude of claims.  However, the 
Board finds that the VCAA-Quartuccio notice requirements have 
not been satisfied at to the issue of entitlement to a 
temporary total rating.  He was provided with a Statement of 
the Case in January 2004 which discussed the changes in the 
law; however, while the SOC contain a generic recitation of 
the law, it did not inform the appellant of what information 
and evidence he was responsible for providing, and what VA 
would attempt to obtain, in the context of the particular 
claim presented.  Accordingly, and given the fact that the 
veteran has never been provided a formal VCAA notice letter 
in connection with this issue, it is unlikely that the 
Board's analysis in this regard, if appealed, would survive 
judicial scrutiny.

Finally, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  

Since the Board no longer has authority to correct a missing 
or defective VCAA duty to notify letter, a remand is 
necessary.  Finally, the veteran is further informed that he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied a to the veteran's claim for a 
temporary total rating.  This includes 
notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should arrange for the veteran 
to be accorded an examination by an 
appropriate specialist in order to obtain 
an opinion as to the relationship, if 
any, between the veteran's nicotine 
dependence and his hypertension.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


